Case 3:19-cv-20642-MAS Document 16 Filed 02/26/21 Page 1 of 10 PagelD: 1425

 

 

NOT FOR PUBLICATION
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

BRUCE A. WILLIAMS,

Plaintiff,

Vv. Civil Action No. 19-20642 (MAS)
COMMISSIONER OF
SOCIAL SECURITY, MEMORANDUM OPINION

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Plaintiff Bruce A. Williams’s (“Plaintiff”) appeal
from the final decision of the Commissioner of the Social Security Administration (“Defendant”
or “Commissioner”), denying his request for benefits. (Compl., ECF No. 1.) The Court has
jurisdiction to review this matter pursuant to 42 U.S.C. § 405(g) and reaches its decision without
oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth below, the Court remands
the matter for further analysis.
I. BACKGROUND

A. Procedural History!

On May 26, 2017, Plaintiff filed an application for Social Security Disability Insurance,

alleging an onset date of December 10, 2015. (AR 177-78.) Plaintiff's application was denied

 

' The Administrative Record (“AR”) is located at ECF Nos. 7-1 through 7-15. The Court will
reference the relevant pages of the AR and will not reference the corresponding ECF page numbers
within those files.
Case 3:19-cv-20642-MAS Document 16 Filed 02/26/21 Page 2 of 10 PagelD: 1426

initially and upon reconsideration. (/d. at 78-86, 88-97.) The Administrative Law Judge (“ALJ”)
conducted an administrative hearing on May 15, 2019, following which the ALJ issued a decision
finding that Plaintiff was not disabled. (/d. at 21-32, 39-77.) On October 2, 2019, the Appeals
Council denied Plaintiff's request for review. (/d. at 13-18.) On November 22, 2019, Plaintiff filed
an appeal to the United States District Court for the District of New Jersey. (See generally Compl.)
On February 28, 2020, the Court issued a Notice of Call for Dismissal (ECF No. 3), following
which Plaintiff e-filed proof of service (ECF No. 4). Defendant filed the AR on April 24, 2020
(ECF No. 7), Plaintiff filed his moving brief on July 3, 2020 (PI.’s Moving Br., ECF No. 11), the
Commissioner filed opposition on September 14, 2020 (Def.’s Opp’n Br., ECF No. 14), and
Plaintiff filed a reply on September 28, 2020 (PI.’s Reply Br., ECF No. 15).

B. The ALJ’s Decision

On July 23, 2019, the ALJ rendered a decision. (AR 21—32.) The ALJ set forth the Social
Security Administration’s five-step sequential process for determining whether an individual is
disabled. (/d. at 25-26.) The ALJ initially found that Plaintiff meets the insured status requirements
of the Social Security Act through December 31, 2021. (/d. at 26.) At step one, the ALJ found that
Plaintiff had not engaged in substantial gainful activity (“SGA”) since his alleged onset date of
December 10, 2015. (/d.) At step two, the ALJ found that Plaintiff had the severe impairment of
“degenerative disc disease with radiculopathy.” (/d.) The ALJ also found that Plaintiff had the
non-severe impairments of hypertension, mitral and tricuspid regurgitation, and aortic
insufficiency. (/d. at 27.) At step three, the ALJ determined that none of Plaintiff's impairments,
or combination of impairments, met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (/d.)
Case 3:19-cv-20642-MAS Document 16 Filed 02/26/21 Page 3 of 10 PagelD: 1427

The ALJ then found that Plaintiff possessed the residual functional capacity (“RFC”):
to perform sedentary work as defined in 20 CFR 404.1567(a) except
that he can never climb ropes, ladders or scaffolds; never be exposed
to unprotected heights or hazardous machinery; and occasionally
climb stairs and ramps. He can never crawl; occasionally kneel,
stoop, and crouch; and frequently balance. He can sit for up to six
hours in an eight-hour work day, with the option to stand or change
position; and can stand and/or walk for two hours in an eight hour
work day.
(id.) At step four, the ALJ found Plaintiff “capable of performing past relevant work as a Billings
Collection Representative ... with a sedentary exertional level and SVP-4, making the work semi-
skilled.” (/d. at 31.) The ALJ also noted that “[t]his work does not require the performance of
work-related activities precluded by [Plaintiff's] [RFC].” (/d.) The ALJ, consequently, found that
Plaintiff was not under a disability from the alleged onset date of December 10, 2015, through the
date of the decision. (/d.)
II. LEGAL STANDARD
A. Standard of Review
On appeal from the final decision of the Commissioner of the Social Security
Administration, the district court “shall have power to enter, upon the pleadings and transcript of
the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g);
Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). To survive judicial review. the
Commissioner’s decision must be supported by substantial evidence. Richardson v. Perales, 402
U.S. 389, 401 (1971); see Morales v. Apfel, 225 F.3d 310, 316 (3d Cir. 2000); Daring v. Heckler,
727 F.2d 64, 68 (3d Cir. 1984). Substantial evidence is “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson, 402 U.S. at 401 (citing Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).
Case 3:19-cv-20642-MAS Document 16 Filed 02/26/21 Page 4 of 10 PagelD: 1428

Substantial evidence “‘may be somewhat less than a preponderance’ of the evidence.” Ginsburg
v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971) (quoting Laws v. Celebrezze, 368 F.2d 640,
642 (4th Cir. 1966)).

In reviewing the record for substantial evidence, the Court “may not weigh the evidence or
substitute [its own] conclusions for those of the fact-finder.” Rutherford v. Barnhart, 399 F.3d 546,
552 (3d Cir. 2005) (internal quotation omitted). Even if the Court would have decided differently,
it is bound by the ALJ’s decision if it is supported by substantial evidence. Fargnoli v. Massanari,
247 F.3d 34, 38 (3d Cir. 2001). The Court must “review the record as a whole to determine whether
substantial evidence supports a factual finding.” Zirnsak v. Colvin, 777 F.3d 607, 610 (3d Cir.
2014) (citing Schaudeck v. Comm 'r, 181 F.3d 429, 431 (3d Cir. 1999)). “Since it is apparent that
the ALJ cannot reject evidence for no reason or for the wrong reason, an explanation from the ALJ
of the reason why probative evidence has been rejected is required so that a reviewing court can
determine whether the reasons for rejection were improper.” Cotter v. Harris, 642 F.2d 700,
706~07 (3d Cir. 1981) (internal! citation omitted).

B. Establishing Disability

In order to be eligible for disability benefits, a claimant must be unable to “engage in any
[SGA] by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than [twelve] months[.]” 42 U.S.C. § 423(d)(1)(A). For purposes of the statute, a
claimant is disabled only if his physical or mental impairments are “of such severity that he is not
only unable to do his previous work but cannot, considering his age, education, and work
experience, engage in any other kind of substantial gainful work which exists in the national

economy[.]” 42 U.S.C. § 423(d)(2)(A). A physical or mental impairment is one “that results from
Case 3:19-cv-20642-MAS Document 16 Filed 02/26/21 Page 5 of 10 PagelD: 1429

anatomical, physiological, or psychological abnormalities which are demonstrable by medically
acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

Social Security regulations provide a five-step evaluation procedure to determine whether
an individual is disabled. 20 C.F.R. § 404, 1520(a)(4). For the first step, the claimant must establish
that he has not engaged in any SGA since the onset of his alleged disability. 20 C.F.R.
§ 404.1520(a)(4)(i). For the second step, the claimant must establish that he suffers from a “severe
... impairment” or “combination of impairments.” 20 C.F.R. § 404,1520(a)(4)(i1). The claimant
bears the burden of establishing the first two requirements, and failure to satisfy either
automatically results in a denial of benefits. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).
If the first two steps are satisfied, the third step requires the claimant to provide evidence that his
impairment is equal to one of the impairments listed in Appendix | of the regulations. 20 C.F.R.
§ 404.1520(d). [f the claimant demonstrates that he suffers from a listed impairment or that his
severe impairment is equal to a listed impairment, he is presumed to be disabled and is
automatically entitled to disability benefits. /d. If he cannot so demonstrate, the eligibility analysis
proceeds to step four. See 20 C.F.R. 404.1520(e).

The fourth step of the analysis requires the ALJ to determine whether the claimant’s RFC
permits him to resume his previous employment. /d. If the claimant can perform his previous line
of work, then he is not “disabled” and not entitled to disability benefits. 20 C.F.R. § 404.1520(f.
The burden of persuasion rests with the claimant in the first four steps. Malloy v. Comm'r of Soc.
Sec., 306 F. App’x 761, 763 (3d Cir. 2009). Ifthe claimant is unable to return to his previous work,
the analysis proceeds to step five. See 20 C.F.R. § 404.1520(g). At the fifth step, the burden shifts
to the Commissioner to demonstrate that the claimant can perform other work that is consistent

with his medical impairments, age, education, past work experience, and RFC. 20 C.F.R.

Ta
Case 3:19-cv-20642-MAS Document 16 Filed 02/26/21 Page 6 of 10 PagelD: 1430

§ 404.1520(g); Malloy, 306 F. App’x at 763. If the Commissioner cannot satisfy this burden, the
claimant will receive Social Security benefits. 20 C.F.R. § 404.1520(g).
II. DISCUSSION

Based on its review of the ALJ’s decision and in light of the specific record in the present
case, the Court finds good cause to remand the matter.

In reaching a decision, an ALJ must evaluate the evidence and explain why evidence has
been rejected. Cotter, 642 F.2d at 704-05. Nevertheless, it is mot necessary for the ALJ to
“undertake an exhaustive discussion of all the evidence” where the court can determine “that there
is substantial evidence supporting the Commissioner’s decision[.]” Hernandez v. Comm'r of Soc.
Sec., 89 F. App’x 771, 773-74 (3d Cir. 2004). Here, the ALJ's finding at step four of the sequential
evaluation process did not contain sufficient analysis for the Court to find that the ALJ’s decision
was supported by substantial evidence.

In his moving brief, Plaintiff argues that the ALJ failed to satisfy his burden at step five of
the sequential analysis.” (PI.’s Moving Br. 30-34.) Plaintiff argues that “the ALJ's RFC for
sedentary work with the ‘option to stand or change position’ cannot be reconciled with the ALJ’s
5" Step finding that Mr. Williams could return to his past relevant work as a billing collection
representative[.]” (/d, at 31.) Plaintiff asserts that the ALJ did not define how often Plaintiff needed
to change positions or whether he could change positions at will. (fd) According to Plaintiff. the

vocational expert (“VE”) testified on cross-examination that an individual who would have to

 

* Plaintiff also argues that the ALJ failed to properly evaluate the opinion evidence and that the
ALJ failed to conduct a proper subjective symptom analysis. (PI.’s Moving Br. 21-30, 34-37.) As
the Court remands on the ALJ’s step four determination, it does not reach these arguments.
Defendant, accordingly, should not infer from the fact that the Court has not specifically mentioned
any particular aspects of the ALJ's decision that the unmentioned aspects of the decision have
survived the Court’s review. Upon remand, the ALJ should start his analysis at step one and work
his way through the sequential factors.
Case 3:19-cv-20642-MAS Document 16 Filed 02/26/21 Page 7 of 10 PagelD: 1431

change positions every thirty minutes would not be able to stay on task for Plaintiff's past relevant
work. (/d.) Plaintiff further argues that “the ALJ’s RFC{,] which does not clearly define the
parameters around the need to change positions[,] calls into question whether the ALJ properly
concluded that Mr. Williams could return to his past relevant work as a billing collections
representative.” (/d.}

Defendant asserts that Plaintiffs step five argument is a red herring because the ALJ
decided the case at step four of the sequential evaluation process. (Def.’s Opp’n Br. 13.) Defendant
argues that “the RFC assessment reasonably implies that Plaintiff had the option to stand or change
position at will[,]” which “satisfied any articulation requirement.” (/d. at 13-14.) Defendant further
argues that “the ALJ obtained testimony from a VE that Plaintiff could perform his past relevant
work, despite a limitation allowing Plaintiff the option to stand or change position. The ALJ’s
decision to obtain such testimony, and ultimate reliance on that testimony, was entirely consistent
with the Social Security Rulings.” (/d. at 14) (internal record citation omitted).

On reply, Plaintiff argues that:

The cross examination of the VE revealed that an individual who
would have to change positions every [thirty] minutes would be
unable to stay on task for Mr. Williams’ past relevant work. The
ability to sit/stand at will that is implied in the ALJ’s RFC could
occur more frequently than the [thirty] minute interval that the VE
identified would preclude the past work. .. . Therefore by adding
the provision of a sit/stand option at will into the RFC it is clear that
Plaintiff carried his burden at Step Four showing that he could not
do his past work. . .. Remand is therefore warranted to clarify the
sit/stand option in the RFC and proceed to Step Five if warranted.
(Pl.°s Reply Br. 7—8) (internal record citation omitted).
Here, the Court agrees with Defendant that the ALJ reached his decision at step four of the

sequential analysis, which Plaintiff concedes in his reply brief. The Court, nevertheless, finds that

the ALJ’s analysis at step four was not sufficient for the Court to find that the ALJ's decision was
Case 3:19-cv-20642-MAS Document 16 Filed 02/26/21 Page 8 of 10 PagelD: 1432

supported by substantial evidence. During the hearing, the ALJ posed several hypothetical
questions to the VE, including:

[T]he first hypothetical is at the sedentary exertional level with the
following limitations[:] never climb ropes, ladders or scaffolds,
never be exposed to unprotected heights or hazardous machinery,
occasionally climb stairs and ramps, never crawl, occasionally
kneel, occasionally stoop and crouch, frequent fingering and
handling, frequently balance, can sit for up to six hours in an
eight-hour workday with the option to stand or change position, can
stand and/or walk for two hours in an eight-hour workday. Under
that exertional level and those limitations, would the Claimant be
able to do any of his past work?

(AR 69-70.) The VE responded that the hypothetical individual would not be able to perform
Plaintiff's past work as a financial services advisor because the job is more than sedentary and
would not be able to perform the sedentary job as a billing collections representative because the
position requires constant fingering as opposed to frequent fingering. (/d. at 70.)

The ALJ then posed a hypothetical without a fingering restriction. followed by a
hypothetical with a limitation of simple and routine tasks, and a hypothetical with additional
limitations of off task fifteen percent or more of the workday or absent from work three or more
days per month. (/e. at 70-71.)

Plaintiff's counsel subsequently engaged in the following colloquy with the VE:

Q. If we go to the Judge’s first hypothetical and we change the - - it is

sitting six out of eight [hours] with standing or changing position
option, but that stand or change is required every [thirty] minutes.
Would that kind of alteration in position allow the person to do the
job of billing, the billing position if the fingering was at frequent?
Let’s assume the fingering is frequent. The only change in the hypo

I’m making is the sit/stand is every [thirty] minutes.

A. But with the fingering being frequent, I said that he could not do that
job.

Q. ... Let’s assume it’s constant.
Case 3:19-cv-20642-MAS Document 16 Filed 02/26/21 Page 9 of 10 PagelD: 1433

A. So if someone’s going to have to change positions every [thirty]
minutes, that’s too often to be able to stay on task, so no. The job
would no longer exist.

(id. at 72.)

Here, the Court cannot reasonably determine from the ALJ’s analysis that Plaintiff's past
relevant work is consistent with an at-will sit/stand option. In the decision, the ALJ summarized
Plaintiff's hearing testimony, which included Plaintiff's testimony “that he could stand for [thirty]
minutes, sit for [thirty] minutes[,] walk a block, and lift a gallon of orange juice.” (/d. at 28.) The
ALJ also summarized various medical records, which included Plaintiff's report “that his back
pain increases with standing and walking as well as sitting [flor a longer period and that the pain
radiates into his buttocks.” (/d. at 29.) In addition, the ALJ stated:

When asked whether such a hypothetical individual could perform
the claimant’s past work, the [VE] answered that the hypothetical
individual would be able to perform the past work as both actually
performed and generally performed in the national economy. Based
on the [VE’s] response and the record as a whole, and in comparing
the claimant’s [RFC] with the physical and mental demands of this
work, I find that the demands of the claimant’s past relevant work
do not exceed the claimant’s [RFC].
(id. at 31.) The ALJ, however, did not discuss the VE’s testimony on cross examination.

Plaintiff's RFC in the present case includes that Plaintiff “can sit for up to six hours in an
eight-hour work day, with the option to stand or change position[.]” (/d. at 27.) Based upon the
VE’s testimony that Plaintiff's past relevant work as a billing collections representative would not
exist if someone would have to change positions every thirty minutes, Defendant’s concession that
the RFC assessment reasonably implies an at will option to stand or change position, and in light

of the specific record and the ALJ’s analysis in the decision at issue, the Court cannot find that the

ALJ's decision was supported by substantial evidence.
Case 3:19-cv-20642-MAS Document 16 Filed 02/26/21 Page 10 of 10 PagelD: 1434

Notably, access to the Commissioner’s reasoning is essential to meaningful Court review:
fU]nless the [ALJ] has analyzed all evidence and has sufficiently
explained the weight he has given to obviously probative
[testimony], to say that his decision is supported by substantial
evidence approaches an abdication of the court’s duty to scrutinize
the record as a whole to determine whether the conclusions reached
are rational.
Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978) (internal quotation marks omitted). Based
upon the above, the Court finds that remand is required.
FV. CONCLUSION

For the foregoing reasons, the Court remands for further analysis. An Order consistent with

this Memorandum Opinion will be entered.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: February 26, 2021

10
